Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 1/24/2022, wherein claim 1 was amended;. Claims 1-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 2: it appears “a first housing and configured” should be “a first housing configured”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is further rendered indefinite by the limitation “a mouth portion with a groove providing access to the interior receptacle”, in lines 11-12, since it is unclear if the groove provides access to the interior receptacle or if the mouth portion provides access to the interior receptacle. Examiner suggests replacing “a mouth portion with a groove providing access to the interior receptacle” with “a mouth portion providing access to the interior receptacle, wherein the mouth portion includes a groove”.
Claim 6 is rendered indefinite by the limitation “a press-adhesive” since it is unclear if the press-adhesive is the same structure as the “press fastener” defined in claim 1 or if it is a different structure. Examiner suggest replacing “a press-adhesive” with “the press fastener”.
Claim 13 is rendered indefinite by the limitation “the upper end includes a groove” since it is unclear if the groove is the same as the groove defined in claim 1 or a different structure. Examiner suggests canceling claim 13 (and then amending claim 14 to depend from claim 1).
Claim 15 is rendered indefinite by the limitation “the upper end includes at least a covering” since it is unclear if the covering is the same as that defined in claim 1 or a different covering. Examiner suggests canceling claim 15 (and then amending claim 16 to depend from claim 1).
Claim 17 is rendered indefinite by the limitation “comprises a mounting feature” since it is unclear if the mounting feature is the same as that defined in claim 1 or a different structure. Examiner suggests amending claim 17 to read “wherein the mounting feature is attached to the reusable cap”.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735